Citation Nr: 0009479	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-04 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement a compensable rating for left maxillary 
sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel







INTRODUCTION

The veteran served on active duty from December 1944 to March 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September and October 1997 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  This case was remanded by the Board in 
June 1999 for further development.  The requested development 
was completed, and the case was returned to the Board in 
March 2000.  

The Board notes that the issue of entitlement to a 
compensable rating under the provisions of 38 C.F.R. § 3.324 
has been developed for appellate consideration but is 
rendered moot by the Board's decision with respect to the 
claim for a compensable rating for left maxillary sinusitis.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been obtained. 

2.  The veteran experiences several non-incapacitating 
episodes of sinusitis each year; he does not experience more 
than 6 non-incapacitating episodes of sinusitis a year or 
more than two incapacitating episodes of sinusitis a year.


CONCLUSION OF LAW

The criteria for a 10 percent rating for chronic sinusitis 
have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.97, Diagnostic Code 6513 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim for an 
increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  Further, the Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (1999).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

When there is a question as to which of two evaluations is to 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide for a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

Factual background

Service connection for sinusitis was granted in a July 1947 
rating decision.  The RO assigned a 0 percent rating, 
effective from March 8, 1947.  

Private medical reports from Trumbull Memorial Hospital dated 
from September 1978 to November 1984 reveal that the veteran 
had a prior operation on the sinuses.  No commentary on 
specific symptoms was offered.  

The veteran underwent a VA examination of his sinuses in 
October 1997.  The veteran reported a history of acute sinus 
attacks requiring antibiotics since separation from service.  
Symptoms reported included pain and pressure in the left 
maxillary sinus and postnasal drip; he stated that the 
symptoms were worse in the fall and winter.  The veteran also 
complained of dull aching headaches and of occasional 
incapacitating headaches.  Physical examination revealed no 
edema of the nasal mucosa and no mucous discharge.  No nasal 
breathing difficulty was appreciated.  Some tenderness of the 
left maxillary sinus was found.  X-rays showed no pathology 
of the paranasal sinuses.  The examiner diagnosed a history 
of chronic left maxillary sinusitis.  The examiner also 
opined that the veteran's headaches were not related to his 
sinus condition.

In March 1998, the RO received from the veteran further 
treatment records from Trumbull Memorial Hospital dated from 
1975 to 1998.  Those records show that the veteran was 
treated for acute sinusitis in December 1975 and December 
1976, February and October 1980, April 1981, May and December 
1997, and January 1998.  The treatment included antibiotic 
medicines to combat sinus infections.  

Also of record are medical reports from the VA Medical Center 
in Cleveland, Ohio.  They show that the veteran was treated 
in February, March, and December 1997, as well as January and 
February 1998, for sinus congestion and sinusitis.  Again, 
the treatment included antibiotic therapy.

In response to the Board's June 1999 remand, the veteran 
underwent VA sinus examination in October 1999.  The veteran 
reported that he underwent a maxillary antrostomy 
approximately three years after his discharge from service.  
The veteran stated that his current symptoms included 
sinusitis attacks occurring two to four times per year.  
These attacks were characterized by nasal drainage that was 
either bloody or yellow and purulent; the veteran also 
described bilateral maxillary pain with greater severity on 
the left side.  The veteran reported that these episodes 
persisted within the range of sixteen to twenty-one days 
requiring the use of multiple antibiotics; the veteran 
described these attacks as incapacitating.  The veteran also 
reported a history of chronically draining ears.  The veteran 
did not report any difficulty breathing through the nose.  
Physical examination revealed no significant nasal 
obstruction and a very mild nasal deviation.  There was a 
small amount of scarring in the left middle meatus that could 
possibly be obstructing aeration of the left maxillary sinus.  
Tenderness of the sinus over the veteran's left maxillary 
teeth was found.  There was no tenderness with regard to the 
right maxillary sinus.  The examiner's clinical impression 
was chronic maxillary sinusitis.  The examiner also opined 
that if the veteran does have these chronic sinus infections 
four times a year, and assuming each episode lasts twenty-one 
days, the veteran's ability to work would be significantly 
impacted.  A CT scan of the sinuses disclosed a focal area of 
mucosal thickening in the right maxillary sinus and was 
otherwise negative.

Analysis

Pursuant to the rating criteria effective October 7, 1996, a 
10 percent rating is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting; a 30 percent evaluation is assigned under 
Diagnostic Code 6513 for maxillary sinusitis when there are 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  38 C.F.R. § 4.97, Diagnostic 
Code 6513.

Review of the medical evidence reveals that the veteran does 
experience recurring episodes of sinusitis that require 
antibiotic treatment.  The treatment reports from Trumball 
Memorial Hospital and the VA Medical Center in Cleveland, 
Ohio, show that the veteran was treated as many as five times 
within a one-year period during 1997 and 1998.  The records 
show that the veteran experienced significant sinusitis 
symptoms including congestion, pressure, and drainage.  
However, the clinical records showing treatment in 1997 and 
1998 for sinusitis do not reveal that any of the episodes of 
sinusitis were incapacitating.  At his October 1999 VA 
examination, the veteran reported episodes of maxillary 
sinusitis within the range of two to four times per year.  
The veteran assertion that his sinusitis episodes were 
incapacitating, is not corroborated by the medical evidence 
or any other evidence of record.  

Nevertheless, in light of the frequency and severity of these 
sinusitis attacks, the Board is of the opinion that the 
evidence supports a finding that the veteran experiences 
between three to six non-incapacitating episodes per year.  
Thus, a 10 percent rating is warranted.

However, the evidence does not show that the disability more 
nearly approximates the criteria for an evaluation in excess 
of 30 percent as there is no clinical or other corroborating 
evidence that the veteran experiences more than two 
incapacitating episodes of sinusitis per year requiring 
prolonged antibiotic treatment, or more than six non-
incapacitating episodes per year characterized by headaches, 
pain and purulent discharge or crusting.  Moreover, the 
veteran has not contended that he experiences more than four 
sinusitis episodes each year.  Accordingly, the Board 
concludes that an evaluation in excess of 10 percent for the 
veteran's service-connected sinusitis, under the new criteria 
of Diagnostic Code 6513, is not warranted.

The Board has also considered whether there should be 
referral to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The record reflects that the veteran 
has not required frequent hospitalization for the service-
connected disability.  The demonstrated manifestations of the 
disability are consistent with the assigned evaluation.  In 
sum, there is no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the assigned evaluation.  
Therefore, the Board finds that the criteria for submission 
for assignment of extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Entitlement to a 10 percent rating for sinusitis is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

